Citation Nr: 0624618	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  04-03 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for claimed bilateral foot 
disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The veteran had military service from March 1979 to October 
1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision by the 
RO.  

The now reopened claim of service connection for bilateral 
foot disorder on a de novo basis is addressed in the REMAND 
portion of this document and is being remanded to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  A March 1996 rating decision denied the veteran's claim 
of service connection for bilateral foot disability; the 
veteran was notified of the decision and of her appellate 
rights with respect thereto, but she did not appeal.  

2.  The evidence received since the March 1996 rating 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim for service connection for bilateral 
foot disability.  



CONCLUSION OF LAW

New and material evidence has been received to reopen the 
veteran's claim of service connection for bilateral foot 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) left intact the 
requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  See 38 U.S.C.A. 
§ 5103A(f).  

Given the favorable actions taken hereinbelow, further 
discussion explaining how VA complied with the VCAA and the 
implementing regulations is unnecessary.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Generally, a claim which has been denied in a final rating 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  The exception to this 
rule is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  

The Board notes that 38 C.F.R. § 3.156(a), pertaining to the 
definition of new and material evidence, was amended in 
August 2001.  That amendment is applicable to claims, such as 
the current claim, filed on or after August 29, 2001.  The 
claim in this case was received in April 2003.  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not previously submitted to agency decisionmakers.  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for bilateral foot disability was denied 
in a March 1996 rating decision; the veteran was notified of 
the decision and of her appellate rights with respect 
thereto, but she did not appeal.  

Consequently, service connection for bilateral foot 
disability may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).  

The March 1996 rating decision denied the veteran's claim of 
service connection for bilateral foot disability based on the 
fact that there was no diagnosis of a right or left foot 
condition on examination after service.  

The evidence of record at the time of the March 1996 rating 
decision consisted of service medical records, VA and private 
treatment records for October 1975 to March 1993, and the 
reports of May 1983 and January 1996 VA examinations.  

The service medical records show that at her enlistment 
examination, the veteran was noted to have mild pes planus.  
The records document several instances in which she 
complained of right and left foot pain.  Findings on physical 
examination included tenderness of the first metatarsal head 
and great toes, and she was noted to wear boots that were too 
narrow for her feet.  

Other findings included bilateral heel pain.  Her diagnoses 
included possible stress fracture of the heels, and possible 
strain.  At her discharge examination, the veteran reported a 
pre-service history of surgery on both feet for the 
correction of overlapping fifth toes.  

The treatment records document complaints of bilateral ankle 
pain and left ankle sprain, but are silent for reference to 
right or left foot complaints or findings.  

The May 1983 VA examination contained no specific findings or 
diagnosis for the right or left foot.  X-ray studies of the 
feet were negative for any abnormalities.  

The January 1996 VA examination report shows she walked with 
a limp and that her feet were everted on standing.  No 
diagnosis of a foot disorder was rendered.  

Pertinent evidence added to the record since the March 1996 
rating decision includes, inter alia, VA and private medical 
records for November 1995 to April 2004.  

The records show that the veteran was found in April 1999 to 
have a plantar fibroma on the left foot.  X-ray studies of 
the foot in February 2003 showed a bunion and hallux valgus 
deformity, for which she underwent surgery the next month.  
X-ray studies of both feet in April 2003 showed hallux valgus 
on the right foot, and hallux valgus with post-surgical 
changes in the left foot.  
.
The Board finds the medical records to be clearly new and 
material, as the evidence previously considered did not 
include any post-service medical evidence of a right or left 
foot disorder.  

The entries show that she does have musculoskeletal disorders 
affecting both feet.  The veteran's claim for service 
connection for bilateral foot disability is therefore 
reopened.  



ORDER

As new and material evidence to reopen the claim of service 
connection for bilateral foot disorder has been received, the 
appeal to this extent is allowed subject to further action as 
discussed hereinbelow.  



REMAND

As indicated above, new and material evidence has been 
submitted to reopen the veteran's claim for service 
connection for bilateral foot disability. 

Given the evidence suggesting that she has disorders 
afflicting her feet, the Board is of the opinion that a VA 
examination is warranted to confirm the existence and 
determine the etiology of any foot disorder.  

The Board notes that while the veteran was notified in May 
2003 as to the information and evidence necessary to 
substantiate her claim to reopen the issue on appeal, she has 
not been notified as to the information and evidence 
necessary to substantiate the claim on the merits.  

The Board additionally notes that in an August 1995 
statement, the veteran indicated that her claim for 
disability benefits from the Social Security Administration 
(SSA) had been denied, but that she was appealing the adverse 
determination.  Records associated with her prior SSA claim 
are potentially relevant to this appeal, and should be 
obtained.  

The Board lastly notes that in a November 2003 statement, the 
veteran requested a hearing in connection with her claim.  On 
her VA Form 9 of February 2004, she indicated that she did 
not desire a Board hearing, but did request a "face to 
face" in connection with her claim.  On remand, the RO 
should clarify the veteran's intentions regarding a hearing 
in her appeal.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should provide the veteran and 
her representative with a VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The notice should include an 
explanation as to the information or 
evidence needed to establish service 
connection, as well as to establish a 
disability rating and effective date for 
the claim on appeal, as outlined by the 
United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should take appropriate steps 
to contact the veteran and request that 
she identify the names, addresses and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to the claim on appeal.  With 
any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the veteran 
which have not been secured previously.  

3.  The RO should attempt to obtain a 
copy of any SSA decision awarding or 
denying the veteran disability benefits, 
a copy of the medical records upon which 
the award or denial was based, and a copy 
of the records associated with any 
subsequent disability determinations by 
the SSA.  

4.  The RO should contact the veteran and 
request that she clarify whether she 
desires a personal hearing at the RO in 
connection with her appeal.  If the 
veteran responds in the affirmative, the 
RO should schedule the veteran for the 
requested hearing.  

5.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
to determine the nature, extent and 
likely etiology of the veteran's claimed 
right and left foot disorders.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.

With respect to each right and/or left 
foot disorder diagnosed, the examiner 
must provide an opinion addressing:

A.  Is it at least as likely as not 
that the foot disorder was present 
in service?

B.  If so, did the foot disorder 
exist prior to service?

C.  If the foot disorder existed 
prior to service, is it at least as 
likely as not that the foot disorder 
underwent aggravation in service?  
If so, was any in-service increase 
due to the natural progress of the 
disorder?  

D.  If any foot disorder developed 
subsequent to service, is it at 
least as likely as not that such 
disability is etiologically related 
to the veteran's period of military 
service?

The rationale for all opinions expressed 
should be provided.  The claims file must 
be made available to the examiner.  

6.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

7.  The RO must then re-adjudicate the 
issue of entitlement to service 
connection for bilateral foot disability 
based on a de novo review of the record.  
If any benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the RO must issue the veteran and her 
representative a supplemental statement 
of the case (SSOC).  The veteran should 
be given an opportunity to respond to the 
supplemental statement of the case as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


